Citation Nr: 1746310	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for right total shoulder replacement prior to May 14, 2015, and 60 percent thereafter.

2.  Entitlement to a disability rating higher than 10 percent for left upper extremity radiculopathy, to include left carpal tunnel syndrome.

3.  Entitlement to a compensable disability rating for pain disorder prior to May 15, 2015, and a disability rating higher than 30 percent thereafter.

4.  Entitlement to a disability rating higher than 30 percent for degenerative disc disease of the cervical spine prior to May 14, 2015, and 60 percent thereafter.

5.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected cervical spine disability.

6.  Entitlement to a disability rating higher than 50 percent for status-post total replacement of left shoulder joint.

7.  Entitlement to a disability rating higher than 10 percent for right carpal tunnel syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to May 2005.

The claims are before the Board of Veterans' Appeals (Board) on appeal of September 2010, October 2010, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded eight issues in November 2014 for additional development.  VA, in a December 2016 rating decision, combined two of these eight issues - left upper extremity radiculopathy and left carpal tunnel syndrome - into a single disability.  Thus, only seven issues remain on appeal.


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal in its entirety.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of a Substantive Appeal.  The Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In September 2017, the Veteran withdrew his appeal in its entirety.  


ORDER

The appeal for entitlement to a disability rating higher than 30 percent for right total shoulder replacement prior to May 14, 2015, and 60 percent thereafter, is dismissed.

The appeal for entitlement to a disability rating higher than 10 percent for left upper extremity radiculopathy, to include left carpal tunnel syndrome, is dismissed.

The appeal for entitlement to a compensable disability rating for pain disorder prior to May 15, 2015, and a disability rating higher than 30 percent thereafter, is dismissed.

The appeal for entitlement to a disability rating higher than 30 percent for degenerative disc disease of the cervical spine prior to May 14, 2015, and 60 percent thereafter, is dismissed.

The appeal for entitlement to service connection for erectile dysfunction, as secondary to service-connected cervical spine disability, is dismissed.

The appeal for entitlement to a disability rating higher than 50 percent for status-post total replacement of left shoulder joint is dismissed.

The appeal for entitlement to a disability rating higher than 10 percent for right carpal tunnel syndrome is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


